Case: 3:20-cv-00383-MJN-MRM Doc #: 14 Filed: 12/29/20 Page: 1 of 2 PAGEID #: 79




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


DEANDRE D. DIXON,

                      Petitioner,               :   Case No.3:20-cv-383

       - vs -                                       District Judge Michael J. Newman
                                                    Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Lebanon Correctional Institution,

                                                :
                      Respondent.


                ORDER STRIKING UNTIMELY OBJECTIONS


       This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 13) to the

Magistrate Judge’s Supplemental Report and Recommendations recommending on recommittal

that the Petition be dismissed (ECF No. 10).

       The Supplemental Report was filed November 16, 2020, and mailed to Petitioner the same

day. On December 1, 2020, Petitioner requested and received an extension of time to object to

December 8, 2020 (ECF Nos. 11 & 12). Petitioner claims in his Objections that they were mailed

on December 7, 2020 (ECF No. 13, PageID 72). However, an examination of the postmark shows

they were not mailed until December 17, 2020. Id. at PageID 78. Under the mailbox rule, a

prisoner’s filing is completed when mailed, but the instant Objections were not mailed until nine

days after they were due.




                                               1
Case: 3:20-cv-00383-MJN-MRM Doc #: 14 Filed: 12/29/20 Page: 2 of 2 PAGEID #: 80




      Petitioner’s Objections (ECF No. 13) are therefore STRICKEN.




December 29, 2020.

                                                      s/ Michael R. Merz
                                                     United States Magistrate Judge




                                            2
